Exhibit 10.1

AMENDMENT NUMBER SEVEN

TO AMENDED AND RESTATED GOOGLE SERVICES AGREEMENT

This Amendment Number Seven to Amended and Restated Google Services Agreement
(the “Amendment”), effective as of April 1, 2011 (the “Amendment Effective
Date”), is between Google Inc. (“Google”) and InfoSpace Sales LLC (“Customer”)
and amends the Amended and Restated Google Services Agreement, dated October 1,
2005, as amended (the “GSA”), and the Google Services Agreement Order Form,
dated October 1, 2005, as amended (the “Order Form” and together with the GSA,
the “Agreement”). Capitalized terms not defined in this Amendment have the
meanings given to those terms in the Agreement. The parties agree as follows:

 

  1. Term Extension. The Term is extended through March 31, 2013. Customer may
extend the Term through March 31, 2014 with written notification to Google by
December 31, 2012, provided, however, that this option to extend the Term is
available only to InfoSpace Sales LLC and not to any successor-in-interest or
assignee of this Agreement.

 

  2. Test Period. The period from April 1, 2011 through June 30, 2011 will be
the “Test Period” during which time the parties will work together in good faith
to run tests to [*] (as defined below).

 

  3. Implementation Definitions. “[*] Implementation” means an implementation in
which [*], an example of which is attached hereto as Attachment 1 [*]. “[*]
Implementation” means an implementation in which [*], an example of which is
attached hereto as Attachment 2.

 

  4. Notification of Election. Customer will notify Google on or before June 30,
2011 of its election to either continue with the [*] Implementation or proceed
with the [*] Implementation across all Sites, which election will remain in
place for the remainder of the Term (including Customer’s optional extension
through March 31, 2014 as applicable). If Customer elects the [*]
Implementation, then Customer will have 60 days following the end of the Test
Period to complete the implementation transition across all Sites. If Customer
does not notify Google of an election by June 30, 2011, then the default
election will be the [*] Implementation. For the avoidance of doubt, beginning
July 1, 2011 the [*] percentages of the elected implementation will be in
effect.

 

  5. WebSearch Fees.

 

  a. During the Test Period, the Search Fee for the WebSearch Service (as set
forth on the cover page of the Order Form) will be [*] Search Result Sets.

 

  b. For the remainder of the Term following the Test Period, for Sites owned
and operated by Customer, the Search Fee will be [*].

 

  c. For the remainder of the Term following the Test Period, the Search Fee
will be [*].

 

  6. AdSense for Search Fees.

 

  a. During the Test Period, the AFS Revenue Share Percentages and AFS Deduction
Percentages will be amended as follows:

 

  i. For each [*] and (ii) the results pages of which are primarily directed and
targeted to End Users in [*], the AFS Revenue Share Percentage is [*] and the
AFS Deduction Percentage is [*].

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

1



--------------------------------------------------------------------------------

  ii. For each [*] that is primarily directed and targeted to End Users [*], the
AFS Revenue Share Percentage is [*] and the AFS Deduction Percentage is [*].

 

  iii. For each [*] and (ii) the results pages of which are primarily directed
and targeted to End Users [*], the AFS Revenue Share Percentage is [*] and the
AFS Deduction Percentage is [*].

 

  iv. For each [*] that is primarily directed and targeted to End Users [*], the
AFS Revenue Share Percentage is [*] and the AFS Deduction Percentage is [*].

 

  b. For the remainder of the Term following the Test Period, if Customer elects
the [*] Implementation, then the AFS Revenue Share Percentages and AFS Deduction
Percentages will be amended as follows:

 

  i. For each [*] and (ii) the results pages of which are primarily directed and
targeted to End Users [*], the AFS Revenue Share Percentage is [*] and the AFS
Deduction Percentage is [*].

 

  ii. For each [*] that is primarily directed and targeted to End Users [*], the
AFS Revenue Share Percentage is [*] and the AFS Deduction Percentage is [*].

 

  iii. For each [*] and (ii) the results pages of which are primarily directed
and targeted to End Users [*], the AFS Revenue Share Percentage is [*] and the
AFS Deduction Percentage is [*].

 

  iv. For each [*] that is primarily directed and targeted to End Users [*], the
AFS Revenue Share Percentage is [*] and the AFS Deduction Percentage is [*].

 

  c. For the remainder of the Term following the Test Period, if Customer elects
the [*] Implementation, then the AFS Revenue Share Percentages and AFS Deduction
Percentages will be amended as follows:

 

  i. For each [*] and (ii) the results pages of which are primarily directed and
targeted to End Users [*], the AFS Revenue Share Percentage is [*] and the AFS
Deduction Percentage is [*].

 

  ii. For each [*] that is primarily directed and targeted to End Users [*], the
AFS Revenue Share Percentage is [*] and the AFS Deduction Percentage is [*].

 

  iii. For each [*] and (ii) the results pages of which are primarily directed
and targeted to End Users in [*], the AFS Revenue Share Percentage is [*] and
the AFS Deduction Percentage is [*].

 

  iv. For each [*] that is primarily directed and targeted to End Users in [*],
the AFS Revenue Share Percentage is [*] and the AFS Deduction Percentage is [*].

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

  7. Prohibited Actions. The following are added to Section 1.3.1 to the GSA:

“(q) enter into any type of arrangement where a [*] party receives a payment in
connection with Search Results and/or Advertising Results;

(r) [*]

 

  8. [*] Placement. As of the Effective Date, any Site implementing the AFS
Service will implement in accordance with the [*] Placement/[*] Placement
requirements.

 

  9. Client Application Guidelines. The updated Client Application Guidelines
are attached hereto as Attachment 3. The first sentence of Section 2.6 of the
GSA is restated as follows:

“Client Applications. Customer’s Client Application(s) set forth on the cover
page(s) of the Order Form are hereby approved by Google for purposes of sending
Queries for Search Services and/or AdSense Services to resolve to Results Pages
on the Sites; provided that, at all times during any Term, Customer and
Customer’s Client Application(s) will comply with the Guidelines and Google’s
Client Application Guidelines, the current form of which is attached hereto as
Attachement 3, as such Client Application Guidelines may be updated by Google
from time to time pursuant to this Agreement, provided that Google provides
Customer with written notice of such updated Guidelines and/or Client
Application Guidelines and a commercially reasonable amount of time to comply
with such updates, but not to exceed [*] days.”

 

  10. [*]

 

  11. Terms for Syndicated Sites. The following provisions are added to Schedule
A (Terms for Syndicated Sites) of the GSA:

“4. In its sole discretion, Google may immediately suspend a Syndicated Site’s
access to the Services with notice to Customer and Customer will have [*] days
following notice to terminate the Syndicated Site’s use of the Services.

5. A new domain added as a Syndicated Site may not launch the Services until
Google has completed its technical review and notified Customer of its technical
approval. Google will provide Customer with an initial response of their
technical review (which need not be an approval or disapproval) within 10
business days following submission. Google will use commercially reasonable
efforts to provide prompt confirmation of approval or disapproval.

6. If the entity which owns or controls a Syndicated Site has a Change of
Control Transaction, then Customer will promptly notify Google and Google may,
at its option, suspend or terminate the Syndicated Site’s access to the
Services.”

 

  12. Terms for Non-Hosted Syndicated Sites. The following provisions are added
to Schedule B (Terms for Non-Hosted Syndicated Sites):

“4. In its sole discretion, Google may immediately suspend any Non-Hosted
Syndicated Site’s access to the Services with notice to Customer and Customer
will have [*] days following notice to terminate the Non-Hosted Syndicated
Site’s use of the Services.

5. A new domain added as a Non-Hosted Syndicated Site may not launch the
Services until Google has completed its technical review and notified Customer
of its technical approval. Google will provide Customer with an initial response
of their technical review (which need not be an approval or disapproval) within
10 business days following submission. Google will use commercially reasonable
efforts to provide prompt confirmation of approval or disapproval.

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

3



--------------------------------------------------------------------------------

6. If the entity which owns or controls a Non-Hosted Syndicated Site has a
Change of Control Transaction, then Customer will promptly notify Google and
Google may, at its option, suspend or terminate the Non-Hosted Syndicated Site’s
access to the Services.”

 

  13. Rivals.com. All references to Rivals.com are hereby removed from the
Agreement.

 

  14. [*]

 

  15. Indemnification. Section 5.3 of the GSA is amended and restated as
follows:

“Customer Indemnification. Customer will indemnify, defend and hold harmless
Google, Google’s Affiliates, and their respective officers, directors and
employees against any third party lawsuit or proceeding brought against Google
based upon a claim that the Customer Content, Site, or Customer’s Brand Features
infringe any copyright, trade secret, trademark, or U.S. patent of a third
party.”

 

  16. Limitation of Liability. The third to last sentence of Section 6 of the
GSA is amended and restated as follows:

“NOTWITHSTANDING ANYTHING IN THIS SECTION 6 TO THE CONTRARY, WITH RESPECT TO
GOOGLE’S INDEMNITY OBLIGATIONS FOR ANY THIRD PARTY CLAIMS MADE AGAINST CUSTOMER
OR A SYNDICATED SITE PURSUANT TO SECTIONS 5.1 OR 5.2 AND ARISING OUT OF A CLAIM
THAT ADVERTISING RESULTS INFRINGE ANY COPYRIGHT, TRADE SECRET, TRADEMARK OR U.S.
PATENT OF A THIRD PARTY, GOOGLE’S MAXIMUM AGGREGATE LIABILITY SHALL NOT EXCEED
[*]. “

 

  17. [*]. Prior to exercising its [*] as set forth in Section 9.2 of the GSA,
Customer must first request a [*] from Google, which will be provided by Google
within a reasonable time, but in any event no later than 10 business days
following receipt of the request, and the parties will work together in good
faith to resolve the need for an [*] using the [*]. The [*] will be from a
reputable, independent certified [*] covering the key controls and validation
mechanism in place to meet the [*] obligations under this Agreement. If Customer
reasonably believes that there is a need for an [*] after reviewing the [*],
then Customer will provide written notice to Google which will include a
detailed explanation of the continuing need for an [*].

 

  18. WebSearch Queries. The following sentence is added to the end of
Section 4.2.1 of the Order Form: “[*].”

 

  19. Indexes.

 

  a. The second to last sentence of Section 4.2.2 of the Order Form is amended
and restated as follows: “Further, Google shall provide Customer with Search
Results from the internet search index used in Google’s generally available
WebSearch Service.”

 

  b. The second to last sentence of Section 5.2.2 of the Order Form is amended
and restated as follows: “Further, Google shall provide Customer with AFS
Results from the advertising network used in Google’s generally available AFS
Service.”

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

4



--------------------------------------------------------------------------------

  20. Restricted Entities Update. The following entities are added to Exhibit C
(List of Restricted Entities) of the GSA: [*].

 

  21. Third Party Ad Serving. Notwithstanding anything to the contrary in the
Agreement, Google may provide advertisements to Customer through a third party
ad server and these advertisements will be treated as Ads.

 

  22. Gadget Ads. Notwithstanding anything to the contrary in the Agreement,
Google may provide advertisements to Customer which are Gadget Ads and these
Gadget Ads will be treated as AFC Ads. “Gadget Ads” are ads which appear in an
interactive ad format.

 

  23. Non-Ad Content. Notwithstanding anything to the contrary in the Agreement,
Google may provide non-advertising content such as surveys (“Other Content”)
with notice to Customer. Other Content may include non-text content. Customer
may opt-out of receiving Other Content in its entirety with notice to Google
within thirty (30) days following receipt of notice from Google. Customer may
change its opt-out status with fifteen (15) days prior notice to Google.

 

  24. Miscellaneous. The parties may execute this Amendment in counterparts,
including facsimile, PDF, or other electronic copies, which taken together will
constitute one instrument. Except as expressly modified herein, the terms of the
Agreement remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed this Amendment by persons duly
authorized.

 

Google Inc.

     InfoSpace Sales LLC By:  

/s/ Nikesh Arora

     By:   

/s/ Mike Glover

 

Print Name:  

Nikesh Arora

     Print Name:   

Mike Glover

Title:  

President, Global Sales/Business Development

     Title:   

Vice President of Business Development

Date:  

March 31, 2011

     Date:   

March 31, 2011

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

5



--------------------------------------------------------------------------------

Attachment 1

[*] Implementation

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

6



--------------------------------------------------------------------------------

Attachment 2

[*] Implementation

[*]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

7



--------------------------------------------------------------------------------

Attachment 3

Client Application Guidelines

Client Application Guidelines

1. Introduction.

Google is committed to providing the best user experience possible. With this
objective in mind, we have outlined a set of Software Principles
(http://www.google.com/corporate/software_principles.html) that we believe our
industry should adopt and have also established the following Client Application
Guidelines (“Guidelines”) to apply to client applications that are used to
access our search and/or advertising syndication services. Capitalized terms not
defined in these Guidelines are defined in your Google Services Agreement
(“Agreement”).

2. Accessing Services.

Only approved Client Applications that comply with the Agreement (including
these Guidelines, which are incorporated into the Agreement) may access the
Services and only to the extent permitted in the Agreement. To obtain Google’s
approval for any client application not expressly approved in the Agreement,
Customer must submit a written request to Google and Google may in its sole
discretion approve or reject such client application. For the purposes of the
Agreement, any client application that resets an End User’s default search
engine to Google’s search services and/or resets the End User’s home page to a
Site is deemed to be accessing a Google Service and Customer is prohibited from
doing so unless Google has approved such client application as an approved
Client Application.

3. No Google Branding or Attribution.

Approved Client Applications, and any related collateral material (including
without limitation any offer and/or installation screens presented to the End
User as part of the download process, Web pages promoting the approved Client
Application or from which it is made available for download), must not contain
any Google branding, trademarks or attribution.

4. General Disclosure and Consent Requirements for Approved Client Applications
Distributed via Download.

Installation screens for approved Client Applications must be designed in a
manner that ensures End Users are agreeing to the installation in a knowing and
intentional manner. Prior to the installation of an approved Client Application
on an End User’s computer, Customer must:

 

  •  

first, fully, accurately, clearly and conspicuously disclose to End Users:

 

  •  

the name of the approved Client Application, identifying Customer as the entity
responsible for it,

 

  •  

the principal and significant features and functionality of the approved Client
Application; and

 

  •  

then, obtain the End User’s consent to install the approved Client Application.

Appendix A contains a sample installation screen demonstrating the requirements
of this Section 4.

5. Disclosure and Consent Requirements for Changes to an End User’s Settings.

5.1. Changes to Default Search and/or Homepage

5.1.1. Search-Based Client Applications. An approved Client Application that
accesses the WebSearch Service or a similar web search service may, as part of
the download process and with the End User’s consent, change the End User’s
default search engine and/or homepage, provided the installation screens for
such download strictly conform to the sample installation screens contained in
Appendices A and B. Customer agrees that if the approved Client Application has
features and functionality beyond search, the installation screens must clearly
and conspicuously inform End Users of any change in default search functionality
and such disclosure shall be at least as prominent as the disclosure in the
installation screens pertaining to the non-search functionality of the approved
Client Application.

5.1.2. Non-Search Based Client Applications. An approved Client Application that
does not access the WebSearch Service or a similar web search service may, as
part of the download process and with the End User’s consent, change the End
User’s default search engine and/or homepage, provided that the installation
screens for such download strictly conform to the sample installation screens
contained in Appendices A and C.

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

8



--------------------------------------------------------------------------------

5.2. Changes to Other End User Settings. An approved Client Application may not
make any changes to the operating system or application data settings on an End
User’s computer (e.g., changing the default application for a file type, such as
the default email, browser or media player application), unless prior to making
such change Customer:

 

  •  

first, fully, accurately, clearly and conspicuously discloses the change in a
manner that will explain the practical effect of such change; and

 

  •  

then, obtains the End User’s affirmative consent to make such change.

Notwithstanding the foregoing, no disclosure and consent need be made for
changes to operating system or application data settings that have only a minor
impact on End User experience, such as adding a small number of bookmarks to the
browser menu or adding an item to a start menu.

6. Disclosure and Consent Requirements for Collection and Transmission of
Personally Identifiable Information.

Approved Client Applications may not: (1) collect or transmit any End User’s
personally identifiable information to any entity other than the End User, or
(2) collect or transmit information related to an End User’s computer or
Internet usage or activity in a manner that could collect or transmit such End
User’s personally identifiable information (such as through keystroke logging),
unless prior to the first occurrence of any such collection or transmission
Customer:

 

  •  

first fully, accurately, clearly and conspicuously discloses:

 

  •  

the type of information collected (described with specificity in the case of
personally identifiable information),

 

  •  

the method of collection (e.g. by registration, etc.) and

 

  •  

the location of (i.e. a link to) the privacy policy that governs the collection,
use and disclosure of the information, and

 

  •  

then obtains the End User’s affirmative consent to such collection and/or
transmission.

7. EULA and Privacy Policy.

Each of Customer’s approved Client Applications must conform with all applicable
laws and regulations and must be distributed pursuant to an end user license
agreement (“EULA”) that conforms with all applicable laws and regulations. In
addition, Customer and its approved Client Application(s) must comply with the
agreements and representations Customer makes with End Users in its EULA and
privacy policy. Customer’s privacy policy must be readily and easily accessible
from the approved Client Application. If an approved Client Application collects
or transmits any other information related to the End User’s use of his or her
computer, but not required to be disclosed and consented to pursuant to
Section 6, then the collection and use of such other information must be clearly
and conspicuously disclosed in Customer’s privacy policy.

8. Transparency.

Neither Customer nor any of its distribution or bundling partners may mislead
End Users or create End User confusion with regard to the source or owner of an
approved Client Application or its purpose, functionality or features. For
example, all elements of an approved Client Application that are visible to the
End User must clearly identify their source through its branding and
attribution, and that identification, whatever form it takes, must correspond to
the identification of Customer’s approved Client Application in the menu on the
End User’s operating system that permits End Users to remove programs. Customer
must clearly label advertisements provided by an approved Client Application (if
any) as such and clearly identify the approved Client Application as the source
of those advertisements. In addition, if Customer’s approved Client Application
modifies the operation or display of other applications or Web sites (other than
Web sites that Customer owns), then in each instance Customer must clearly and
conspicuously attribute the source of that modification to the approved Client
Application (as distinct from the application or Web site modified) in a manner
that will reasonably inform a typical Internet user; provided that this
requirement will not apply to modifications for which Customer obtains
disclosure and consent pursuant to Section 5.

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

9



--------------------------------------------------------------------------------

9. Results Page Requirements.

For queries generated by an End User using an approved Client Application,
Customer will ensure that that the display of Search Results or Ads on a Results
Page conforms to one of the sample implementations set forth in Appendix D, and
the Results Page will not contain any Google branding, trademarks or
attribution, provided that Customer may label Search Results or Ads as Google
results using Google’s name in text format. [*].

[*]

10. Distribution of Approved Client Applications as Part of a Bundle.

Approved Client Applications may be distributed as part of a bundle that
installs Customer’s approved Client Application with one or more other
applications. However, in such case, Customer may not access Services from any
such approved Client Application unless it satisfies each of the following
requirements:

 

  •  

the End User is made aware of all of the applications included in the bundle
prior to installation;

 

  •  

the level of disclosure pertaining to the approved Client Application is no less
than the level of disclosure pertaining to each other application in the bundle;

 

  •  

no application in the bundle contains content that the approved Client
Application is prohibited from containing under the Agreement;

 

  •  

each application in the bundle complies with Sections 4-8, 12 and 13 of these
Guidelines;

 

  •  

if applications in the bundle are supported in part by revenue generated by
advertising displayed in another independent application included in that bundle
and the continued use of the approved Client Application is conditioned on such
other independent application remaining installed and active on the End User’s
computer, the End User is made aware of that relationship; and

 

  •  

either the bundle provides for a master uninstaller that enables the End User to
uninstall every application in the bundle without undue effort or skill, or if
no master uninstaller is provided, the de-installation of any application is not
dependent or conditioned upon the de-installation of any other application
included in the bundle.

Customer is responsible for ensuring that all applications included in the
bundle with the approved Client Application comply with the applicable
provisions of these Guidelines. See Appendix F for sample screens regarding the
de-installation of an application. In addition to the above, if Customer bundles
any approved Client Application with any third party application, Customer will
notify Google in writing prior to any distribution of the approved Client
Application in such bundle.

11. Distribution of Approved Client Applications Pre-Installed on a Computer.

Customer will not distribute an approved Client Application pre-installed on a
computer without the prior written consent of Google.

12. Prohibited Behavior.

An approved Client Application must not engage in deceptive, unfair, harassing
or otherwise annoying practices. For example, an approved Client Application
will not:

 

  (a) use, or permit a third party to use, an End User’s computer system for any
purpose not understood and affirmatively consented to by the End User
(including, without limitation, for purposes of consuming bandwidth or computer
resources, sending email messages, launching denial of service attacks, accruing
toll charges through a dialer or obtaining personal information from an End
User’s computer such as login, password, account or other information personal
to the End User);

 

  (b) intentionally create or exploit any security vulnerabilities in an End
User’s computer;

 

  (c) trigger pop-ups, pop-unders, exit windows, or similar obstructive or
intrusive functionality that materially interfere with an End User’s Web
navigation or browsing or the use of his or her computer;

 

  (d) repeatedly ask an End User to take, or try to deceive an End User into
taking, an action that the End User has previously declined to take (such as
repeatedly asking an End User to change his or her home page or some other
setting or configuration);

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

10



--------------------------------------------------------------------------------

  (e) redirect browser traffic away from valid DNS entries (except that approved
Client Applications may direct unresolved URLs to an alternative URL designated
by Customer, provided that the page to which the End User resolves adequately
informs the End User that Customer and the approved Client Application are the
source of that page);

 

  (f) interfere with the browser default search functionality (except that an
approved Client Application may permit an End User to change his or her default
search engine with proper disclosure, consent and attribution as provided
above);

 

  (g) engage in activity that violates any applicable law or regulation; or

 

  (h) contain any viruses, worms, trojan horses, or the like.

13. Deactivation.

An approved Client Application shall not impair an End User’s ability to change
any preferences or settings set by the approved Client Application and if an End
User reverses the changes made by the approved Client Application to the End
User’s default search and/or homepage settings, such reversal shall not impair
the End User’s further use of the approved Client Application. Once an End User
disables an approved Client Application, such application shall not be
re-enabled without an affirmative action by the End User to explicitly re-enable
such approved Client Application. Accordingly, no use, update, installation or
re-enablement of a separate application, and no code downloaded as a result of
browsing a Web site, may operate to re-enable an approved Client Application. An
approved Client Application must permit End Users to uninstall it (in the
customary place the applicable operating system has designated for adding or
removing programs, e.g., Add/Remove Programs control panel in Windows – see
Appendix F) in a straightforward manner, without undue effort or skill. In
addition, an approved Client Application, when running, must provide (in an
easily found location) clear and concise instructions on how it may be
uninstalled. Once uninstalled, an approved Client Application must not leave
behind any functionality or design elements, and to the extent practicable, all
setting changes made by the application, including changes to the default search
engine and/or homepage should be cleared or revert to the settings that existed
immediately prior to the installation of the approved Client Application.

14. Information and Assistance.

Subject to any confidentiality obligations owed to third parties, Customer must
provide Google with such information as Google may reasonably request about the
distribution of Customer’s approved Client Application(s). For example, Google
may ask Customer to provide: (a) the means by and/or the locations from which
approved Client Applications are distributed; or (b) the identity of any
applications included in any bundle involving an approved Client Application
(and the entities responsible for such other applications). In addition,
Customer must provide such assistance as Google may reasonably request to
investigate and stop potential violations of these Guidelines that may be
connected to Customer’s approved Client Application(s), including by way of
using such number of identifiers and other tracking parameters as Google may
reasonably request. This includes providing Google with “golden masters” of any
bundle or other distribution that includes Customer’s approved Client
Application, or working with Google to stop any entities that may be financially
benefiting from Customer’s approved Client Application from engaging in
practices that are proscribed by these Guidelines. Customer acknowledges and
agrees that Google has no obligation to provide support to End Users of any
approved Client Application.

15. Legal.

Customer will maintain ownership and control of its approved Client
Application(s) at all times to the extent required to practically and legally
enforce the requirements of the Agreement, including these Guidelines. If,
pursuant to a request by Customer, Google approves a third party application
accessing the Services, Customer is responsible for ensuring that such third
party application also complies with the Agreement (including these Guidelines).

16. Updates.

Google may update these Guidelines, including the Appendices, from time to time;
provided, however, that no updates will be effective until Google provides
Customer with at least thirty (30) days written notice thereof. Customer will be
required to bring its approved Client Application into compliance within 30 days
of the date of such notice.

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

11



--------------------------------------------------------------------------------

APPENDIX A

General Disclosure and Consent Requirements for Approved Client Applications

Clear and conspicuous disclosure is required prior to download or install: what
it is, what it does,

and how it will be displayed to the End User.

LOGO [g182209img001.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

12



--------------------------------------------------------------------------------

Appendix B

Disclosure and Consent Requirements for Changes to an End User’s Default Search

Engine and/or Homepage

(Search-Based Approved Client Applications)

LOGO [g182209img002.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

13



--------------------------------------------------------------------------------

Appendix C

Disclosure and Consent Requirements for Changes to an End User’s Default

Search Engine and/or Homepage

(Non-Search Based Approved Client Applications).

Affirmative Consent of End User is Required for Changes to Default Search

LOGO [g182209img003.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

14



--------------------------------------------------------------------------------

Appendix D-1

Results Page UI – up to 3 Wide Ads Above the Fold, up to 8 Narrow Ads Right Rail

LOGO [g182209img004.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

15



--------------------------------------------------------------------------------

Appendix D-2

Results Page UI – up to 3 Wide Ads Above the Fold, Up to 3 Wide Ads Below the
Fold.

LOGO [g182209img005.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

16



--------------------------------------------------------------------------------

Appendix E

Bundling of Applications

When bundling, the End User must be made aware of all the applications included
prior to installation.

LOGO [g182209img006.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

17



--------------------------------------------------------------------------------

Appendix E (continued)

 

Bundling of Applications

When bundling, the End User must be made aware of advertising revenue
relationships to other applications, if the continued use of the primary
application is conditioned on the other applications being installed and active
on the End User’s computer

LOGO [g182209img007.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

18



--------------------------------------------------------------------------------

Appendix F

Deactivation

The Application must permit End Users to uninstall it in the customary place the
applicable operating system has designated for adding or removing programs
(e.g., Add/Remove Programs control panel in Windows) in a straightforward manner
and must contain (in an easily found location) clear and concise instructions on
how it may be uninstalled

LOGO [g182209img008.jpg]

 

* Information redacted pursuant to a confidential treatment request by
InfoSpace, Inc. under 5 U.S.C. §552(b)(4) and 17 C.F.R. §§ 200.80(b)(4) and
240.24b-2, and submitted separately with the Securities and Exchange Commission.

19